Title: From Thomas Jefferson to David Ross, 13 March 1807
From: Jefferson, Thomas
To: Ross, David


                        
                            Sir
                            
                            Washington Mar. 13. 07.
                        
                        Your favor of the 2d. inst. was recieved in time to be delivered here to Capt. Clarke (now Genl. Clarke)
                            together with a list from the Philosophical society of the bones of the Mammoth which they want. these are chiefly the
                            bones of the head & foot. they also ask the bones of one or more distinct animals of very large size, which are known to
                            be mingled with the others. I gave in charge to Genl. Clarke to suffer no abuse of your indulgence to take place. I return
                            you thanks, in behalf of the Philosophical society, for the permission & accomodations you have been so kind as to give
                            us, and add my respectful salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    